UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7085


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PARAMENA J. SHIKANDA, a/k/a Joseph Shikanda,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00251-3)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paramena J. Shikanda, Appellant Pro Se.  Steven Loew, Susan M.
Robinson, Assistant United States Attorneys, Betty Adkins
Pullin, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paramena    J.    Shikanda        appeals    the    district    court’s

order denying his self-styled motion for sentence adjustment and

has filed a motion for appointment of counsel.                  We have reviewed

the record and find no reversible error.                    Accordingly, we deny

Shikanda’s    motion   for    appointment      of   counsel     and     affirm    the

district court’s order.        United States v. Shikanda, No. 2:09-cr-

00251-3   (S.D.W.   Va.     July   11,   2011).        We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                         2